DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 08/11/2021.
Applicant’s arguments, see pages 6 and 7, filed 08/11/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
The Amendments to Claims 1 and 11, filed 08/11/2021, are acknowledged and accepted.
Newly submitted Claims 16 and 17, filed 08/11/2021, are acknowledged and accepted.

 Reasons for Allowance
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a partition wall pattern film having all the claimed features of applicant's instant invention, specifically including:  in claims 1, 11, and 17, a second electrode layer pattern comprising a plurality of separate second electrode layer portions, each second electrode layer portion provided on a respective partition wall of the plurality of partition walls and covering: an entire upper surface of the respective partition wall; and at least a part of a lateral surface of the respective partition wall, as set forth in the claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.